UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20-549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-53566 CHANGDA INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0521484 (I.R.S. Employer Identification No.) 10 th Floor Chenhong Building No. 301 East Dong Feng Street Weifang, Shandong, People’s Republic of China (Address of principal executive offices) (Zip Code) 86-536 8513228 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” ion Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As ofMay 15, 2012, there are presently 20,509,123 shares of common stock, par value $0.001 issued and outstanding 1 FORM 10-Q CHANGDA INTERNATIONAL HOLDINGS, INC. INDEX Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 Controls and Procedures 26 PART II 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 2 Changda International Holdings, Inc. Condensed Consolidated Balance Sheets As of March 31, 2012 As of December 31, 2011 Note US$’000 US$’000 (unaudited) ASSETS Current assets Cash and cash equivalents Restricted cash Trade and other receivables, net Inventories Prepaid lease payments, net 66 65 Total current assets Intangible assets 5 5 Property, plant and equipment, net Prepaid lease payments, net Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Trade and other payables Notes payable Shareholders’ loans 6 (c) Short-term interest-bearing borrowings Income tax payables Total current liabilities Deferred government grants Total liabilities Commitments and contingencies 7 Stockholders’ equity Common stock, par value $0.001 per share, 100,000,000 shares authorized, 20,509,123 shares issued and outstanding as of March 31, 2012 and December 31, 2011 4 21 21 Additional paid-in capital Statutory reserves Accumulated other comprehensive income Accumulated profits Total stockholders’ equity Total liabilities and stockholders’ equity The financial statements should be read in conjunction with the accompanying notes. 3 Changda International Holdings, Inc. Condensed Consolidated Statements of Operations and Other Comprehensive Income Note Three months ended March 31, 2012 Three months ended March 31, 2011 US$’000 US$’000 (unaudited) (unaudited) Operating revenues Cost of sales Gross profit Operating expenses Depreciation of property, plant and equipment Impairment of property, plant and equipment 9 - Amortization of intangible assets - Amortization of prepaid lease expenses Selling, general and administrative expenses Operating income Other income 34 4 Interest income 14 7 Interest expenses (Loss) income before income taxes Income taxes 5 Net (loss) income Other comprehensive income Foreign currency translation adjustment Total comprehensive (loss) income (Loss) Earnings per common share($) 3 Basic Diluted Weighted average number of common shares outstanding 3 Basic Diluted The financial statements should be read in conjunction with the accompanying notes. 4 Changda International Holdings, Inc. Condensed Consolidated Statements of Cash Flows Three months ended March 31, 2012 Three months ended March 31, 2011 US$’000 US$’000 (unaudited) (unaudited) CASH FLOWS USED IN OPERATING ACTIVITIES Net (loss) income ) Adjustment to reconcile net income to net cashprovided byoperating activities Impairment of property, plant and equipment - Depreciation of property, plant and equipment Amortization of prepaid lease payments 16 16 Amortization of intangibles assets 1 - Exchange differences (2 ) 9 Government grants recognized (5
